                                            Case 5:19-cv-02658-LHK Document 54 Filed 03/04/20 Page 1 of 18




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                  UNITED STATES DISTRICT COURT
                                   9
                                                                     NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                             SAN JOSE DIVISION
                                  11

                                  12        SNAPKEYS, LTD,                                  Case No. 19-CV-02658-LHK
Northern District of California
 United States District Court




                                  13                    Plaintiff,                          ORDER GRANTING IN PART AND
                                                                                            DENYING IN PART MOTION TO
                                  14             v.                                         DISMISS
                                  15        GOOGLE LLC,                                     Re: Dkt. No. 35
                                  16                    Defendant.

                                  17

                                  18           Defendant Google LLC (“Google”) brings a motion to dismiss Plaintiff Snapkeys, Ltd.’s

                                  19   (“Snapkeys”) Second Amended Complaint. ECF No. 35 (“SAC”). Having considered the

                                  20   submissions of the parties, the relevant law, and the record in this case, the Court GRANTS in part

                                  21   and DENIES in part Google’s motion.

                                  22   I.      BACKGROUND
                                  23           Snapkeys is a “software development company that specializes in creating smartphone and

                                  24   smartwatch keyboard technology.” SAC ¶ 6. Snapkeys is a foreign limited liability company

                                  25   based in Israel. Id. ¶ 1. Google is a corporation organized under the laws of Delaware with its

                                  26   principal place of business in Mountain View, California. Id. ¶ 2.

                                  27           Beginning in July 2015, the parties engaged in preliminary discussions to promote

                                  28                                                    1
                                       Case No. 19-CV-02658-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART MOTION TO DISMISS
                                           Case 5:19-cv-02658-LHK Document 54 Filed 03/04/20 Page 2 of 18




                                   1   Snapkeys’ “brand new ‘iType’ technology on Google’s Android Wear smartwatches.” Id. ¶ 8.

                                   2   Soon thereafter, Google sent Snapkeys a Developer Non-Disclosure Agreement (the “NDA”),

                                   3   which was executed by the parties on July 29, 2015. “The purpose of the NDA, as stated within

                                   4   the document, was ‘to facilitate technical discussions concerning existing or future product

                                   5   development efforts by the parties.’” Id. ¶ 10. However, the NDA “impose[d] no obligation to

                                   6   proceed with any business transaction.” ECF No. 35-2 at 2.

                                   7             Snapkeys alleges that, over the course of the following year and a half, Google made a

                                   8   number of fraudulent and misleading promises that it would work with Snapkeys and promote

                                   9   Snapkeys’ iType keyboard technology. Id. ¶ 11. Snapkeys consequently provided Google with

                                  10   prototypes of the technology, including two smartwatches with the technology installed. Id. ¶¶

                                  11   13–17. Snapkeys claims that, despite these promises, Google ultimately declined to work with

                                  12   Snapkeys, and instead cooperated with a competitor of Snapkeys to develop a smartwatch
Northern District of California
 United States District Court




                                  13   keyboard that was substantially similar to Snapkeys’ technology. Id. ¶ 24.

                                  14             On May 16, 2019, Snapkeys filed a complaint that included, inter alia, a claim for

                                  15   misappropriation of trade secrets. ECF No. 1. Google claims that it then sent Snapkeys a letter

                                  16   that explained that Snapkeys had alredy publicized the alleged “secrets,” including on YouTube,

                                  17   even before Snapkeys contacted Google. See ECF No. 35 at 5. Thereafter, Snapkeys filed a First

                                  18   Amended Complaint on July 9, 2019 that omitted the trade secrets claim. ECF No. 13. Google

                                  19   moved to dismiss the amended complaint on July 23, 2019. ECF No. 14. In lieu of opposing the

                                  20   motion to dismiss, Snapkeys filed a Second Amended Complaint on September 16, 2019. ECF

                                  21   No. 34.

                                  22             On September 25, 2020, Google filed the instant motion to dismiss the Second Amended

                                  23   Complaint. ECF No. 35 (“Mot.”). On October 25, 2019, Snapkeys filed an opposition. ECF No.

                                  24   40 (“Opp’n”).1 On November 22, 2019, Google filed a reply. ECF No. 43 (“Reply”).

                                  25

                                  26
                                       1
                                         Snapkeys’ brief contains thirty footnotes, which consume a third or even half of multiple pages.
                                       Moreover, Snapkeys’ brief violates Civil Local Rule 3-4(c)(2), which prohibits footnotes “smaller
                                  27   than 12-point standard font.” Snapkeys’ brief may also violate Civil Local Rule 7-2(b), which
                                       limits briefs to 25 pages. The Court will strike future filings that violate the Civil Local Rules.
                                  28                                                      2
                                       Case No. 19-CV-02658-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART MOTION TO DISMISS
                                             Case 5:19-cv-02658-LHK Document 54 Filed 03/04/20 Page 3 of 18




                                   1            In support of its motion to dismiss, Google asks the Court to incorporate by reference the

                                   2   full NDA, which Google attaches as Exhibit A to the motion. See Mot. at 3 n.1. Google argues

                                   3   that Snapkeys apparently intended to attach the NDA to the Second Amended Complaint but

                                   4   inadvertently left the NDA out. Id. Snapkeys does not object. The Court agrees with Google that

                                   5   the document is incorporated by reference in the Second Amended Complaint because “the

                                   6   document forms the basis of the plaintiff’s claim,” i.e., for breach of the NDA. Khoja v. Orexigen

                                   7   Therapeutics, Inc., 899 F.3d 988, 1002 (9th Cir. 2018) (quoting United States v. Ritchie, 342 F.3d

                                   8   903, 907 (9th Cir. 2003)).

                                   9   II.      LEGAL STANDARD
                                  10         A. Dismissal Pursuant to Federal Rule of Civil Procedure 12(b)(6)

                                  11            Rule 8(a) of the Federal Rules of Civil Procedure requires a complaint to include “a short

                                  12   and plain statement of the claim showing that the pleader is entitled to relief.” A complaint that
Northern District of California
 United States District Court




                                  13   fails to meet this standard may be dismissed pursuant to Federal Rule of Civil Procedure 12(b)(6).

                                  14   Rule 8(a) requires a plaintiff to plead “enough facts to state a claim to relief that is plausible on its

                                  15   face.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007). “A claim has facial plausibility

                                  16   when the plaintiff pleads factual content that allows the court to draw the reasonable inference that

                                  17   the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

                                  18   “The plausibility standard is not akin to a probability requirement, but it asks for more than a sheer

                                  19   possibility that a defendant has acted unlawfully.” Id. (internal quotation marks omitted). For

                                  20   purposes of ruling on a Rule 12(b)(6) motion, the Court “accept[s] factual allegations in the

                                  21   complaint as true and construe[s] the pleadings in the light most favorable to the nonmoving

                                  22   party.” Manzarek v. St. Paul Fire & Marine Ins. Co., 519 F.3d 1025, 1031 (9th Cir. 2008).

                                  23            The Court, however, need not accept as true allegations contradicted by judicially

                                  24   noticeable facts, see Shwarz v. United States, 234 F.3d 428, 435 (9th Cir. 2000), and it “may look

                                  25   beyond the plaintiff’s complaint to matters of public record” without converting the Rule 12(b)(6)

                                  26   motion into a motion for summary judgment, Shaw v. Hahn, 56 F.3d 1128, 1129 n.1 (9th Cir.

                                  27   1995). Nor must the Court “assume the truth of legal conclusions merely because they are cast in

                                  28                                                       3
                                       Case No. 19-CV-02658-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART MOTION TO DISMISS
                                           Case 5:19-cv-02658-LHK Document 54 Filed 03/04/20 Page 4 of 18




                                   1   the form of factual allegations.” Fayer v. Vaughn, 649 F.3d 1061, 1064 (9th Cir. 2011) (per

                                   2   curiam) (quoting W. Mining Council v. Watt, 643 F.2d 618, 624 (9th Cir. 1981)). Mere

                                   3   “conclusory allegations of law and unwarranted inferences are insufficient to defeat a motion to

                                   4   dismiss.” Adams v. Johnson, 355 F.3d 1179, 1183 (9th Cir. 2004).

                                   5          B. Leave to Amend
                                   6             If the Court determines that a complaint should be dismissed, it must then decide whether

                                   7   to grant leave to amend. Under Rule 15(a) of the Federal Rules of Civil Procedure, leave to

                                   8   amend “shall be freely given when justice so requires,” bearing in mind “the underlying purpose

                                   9   of Rule 15 to facilitate decisions on the merits, rather than on the pleadings or technicalities.”

                                  10   Lopez v. Smith, 203 F.3d 1122, 1127 (9th Cir. 2000) (en banc) (alterations and internal quotation

                                  11   marks omitted). When dismissing a complaint for failure to state a claim, “'a district court should

                                  12   grant leave to amend even if no request to amend the pleading was made, unless it determines that
Northern District of California
 United States District Court




                                  13   the pleading could not possibly be cured by the allegation of other facts.” Id. at 1130 (internal

                                  14   quotation marks omitted). Accordingly, leave to amend generally shall be denied only if allowing

                                  15   amendment would unduly prejudice the opposing party, cause undue delay, or be futile, or if the

                                  16   moving party has acted in bad faith. Leadsinger, Inc. v. BMG Music Publ’g, 512 F.3d 522, 532

                                  17   (9th Cir. 2008).

                                  18   III.      DISCUSSION
                                  19             Snapkeys asserts five claims for relief against Google: (1) breach of non-disclosure

                                  20   agreement, (2) fraud, (3) conversion, (4) unfair competition, and (5) breach of the implied

                                  21   covenant of good faith and fair dealing. See SAC ¶¶ 35–89.

                                  22             Google moves to dismiss all five claims. First, Google argues that the California Uniform

                                  23   Trade Secrets Act (“CUTSA”) supersedes2 Snapkeys’ tort claims (claims two through five). Mot.

                                  24

                                  25
                                       2
                                         The parties use the term “preempted.” As explained in Silvaco Data Systems v. Intel Corp.,
                                       “[t]he [California] Supreme Court has criticized the use of ‘preempt’ to describe the supersession
                                  26   of one state law by another.” 184 Cal. App. 4th 210, 232 n. 14 (2010) (internal quotations and
                                       citations omitted), disapproved on other grounds by Kwikset Corp. v. Superior Court, 51 Cal.4th
                                  27   310 (2011). The Silvaco Court went on to state that “[f]or present purposes we favor [the term]
                                       ‘supersede[.]’” Id. Where applicable, the Court follows Silvaco and uses the term ‘supersede.’
                                  28                                                    4
                                       Case No. 19-CV-02658-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART MOTION TO DISMISS
                                          Case 5:19-cv-02658-LHK Document 54 Filed 03/04/20 Page 5 of 18




                                   1   at 11–16. Second, notwithstanding any supersession, Google argues that Snapkeys fails to state a

                                   2   claim as to each of Snapkeys five claims. Mot. at 7–10, 16–21. The Court addresses each claim

                                   3   in turn.

                                   4       A. Claim One: Breach of Non-Disclosure Agreement
                                   5              In Snapkeys’ first claim, Snapkeys alleges that Google breached paragraphs 3 and 8 of the

                                   6   parties’ July 2015 Developer Non-Disclosure Agreement (the “NDA”). SAC ¶¶ 35–44.

                                   7              Specifically, Paragraph 3 of the NDA requires Google to use “Confidential Information

                                   8   only for the Purpose” of “facilitating technical discussions concerning existing or future product

                                   9   development efforts.” Mot., Ex. A (“NDA”) at ¶ 3. Paragraph 3 also requires the parties to

                                  10   “prevent any unauthorized use or disclosure of Confidential Information.” Id. Paragraph 8

                                  11   specifies that “[n]o party acquires any intellectual property rights under this agreement except the

                                  12   limited rights necessary to use the Confidential Information for the Purpose.” Id. ¶ 8. The NDA
Northern District of California
 United States District Court




                                  13   defines “Confidential Information” as “information . . . that the Discloser considers confidential”

                                  14   but includes certain limited exceptions. Id. ¶¶ 2, 4.

                                  15              Google argues that the Court should dismiss this claim because Snapkeys’ allegations are

                                  16   conclusory and fail to contain “fact allegations as to what Google supposedly did to misuse

                                  17   Snapkeys’ unspecified ‘confidential information.’” Mot. at 7–10. The Court disagrees.

                                  18              Snapkeys’ claim is a breach of contract claim, which requires: “(1) the existence of a

                                  19   contract, (2) performance or excuse for nonperformance, (3) defendant’s breach, and (4)

                                  20   damages.” AlterG, Inc. v. Boost Treadmills, LLC, 388 F. Supp. 3d 1133, 1147 (N.D. Cal. 2019)

                                  21   (citing Oasis West Realty, LLC v. Goldman, 51 Cal. 4th 811, 821 (2011)). The parties dispute

                                  22   whether Snapkeys has sufficiently pleaded the third element: defendant’s breach. In the SAC,

                                  23   Snapkeys alleges that Google breached these paragraphs through Google’s unauthorized use of

                                  24   Snapkeys’ confidential “coding, software, and/or other technological data.” SAC ¶ 40. Snapkeys’

                                  25   allegations are based on information and belief following the release of Google’s and third-parties’

                                  26   keyboard technology that resembles Snapkeys’ own software. Id. ¶¶ 39–43.

                                  27              As an initial matter, Google provides no case law to support its argument that breach of an

                                  28                                                       5
                                       Case No. 19-CV-02658-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART MOTION TO DISMISS
                                          Case 5:19-cv-02658-LHK Document 54 Filed 03/04/20 Page 6 of 18




                                   1   NDA through improper disclosure is an “analogous claim” to “statutory trade secret

                                   2   misappropriation.” Mot. at 8. Without further explanation, Google recites a string of caselaw,

                                   3   almost all of which considers whether a plaintiff has sufficiently pleaded a trade secret by

                                   4   “separat[ing] it from matters of general knowledge in the trade of special persons.” Id. (quoting

                                   5   Vendavo, Inc. v. Price f(x) AG, No. 17-cv-06930-RS, 2018 U.S. Dist. LEXIS 48637, at *9 (N.D.

                                   6   Cal. Mar. 23, 2018)). Google’s argument that Snapkeys should be held to the standard of pleading

                                   7   a trade secret is illogical because the NDA simply requires “unauthorized use or disclosure” of

                                   8   “information . . . the Discloser considers confidential.” Id. ¶¶ 2, 3.

                                   9          The only case cited by Google in which a court even analyzed the element at issue here—

                                  10   defendant’s breach—is Space Data Corp. v. X, Case No. 16-cv-03260-BLF, 2017 WL 5013363

                                  11   (N.D. Cal. Feb. 16, 2017), a case from another court in this district. In that case, the court

                                  12   dismissed a claim for breach of a non-disclosure agreement where the court found that plaintiff’s
Northern District of California
 United States District Court




                                  13   allegations of the defendant’s breaching conduct was overly conclusory. Id. at *1–2. Specifically,

                                  14   the plaintiff had merely alleged that “Defendants have engaged in other business activity based on

                                  15   Space Data’s confidential trade secret information, which conflict with their legal obligations to

                                  16   Space Data.” Id. at *2. The court held that the plaintiff failed to state a claim for breach of the

                                  17   NDA because “it does not offer any factual allegations about information [the defendant used],

                                  18   how [the defendant] used that information, or how that purported use violated the NDA’s

                                  19   confidentiality provisions.” Id.

                                  20          Here, Snapkeys alleges far more specific facts than the plaintiff did in Space Data Corp.

                                  21   Snapkeys describes the “confidential information” as “two Snapkeys’ prototypes with its iType

                                  22   keyboard technology fully integrated,” as well as “information regarding the specific

                                  23   considerations and interface implementations used in its iType technology.” See Opp’n at 10 n.16

                                  24   (quoting SAC ¶ 13). Snapkeys describes Google’s conduct: Google “appropriated [the

                                  25   confidential information] into its own Smartwatch keyboard technology” and “provided this

                                  26   information to third-party competitors.” See id. at 10 n.17 (quoting SAC ¶¶ 39, 42). These

                                  27   allegations, if proven, plausibly violate the terms of the parties’ NDA, which prohibited “any

                                  28                                                      6
                                       Case No. 19-CV-02658-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART MOTION TO DISMISS
                                          Case 5:19-cv-02658-LHK Document 54 Filed 03/04/20 Page 7 of 18




                                   1   unauthorized use or disclosure of Confidential Information.” NDA at ¶ 3. The Court finds that

                                   2   these allegations are adequate to plausibly plead Google’s breach of the NDA. As a result, the

                                   3   Court DENIES Google’s motion to dismiss this claim.

                                   4      A. Claim Two: Fraud
                                   5          In Snapkeys’ second claim, Snapkeys alleges that Google made a number of

                                   6   misrepresentations to Snapkeys, which constituted fraud. SAC ¶¶ 45–63. Google argues that

                                   7   dismissal of Snapkeys’ fraud claim is appropriate on two grounds. First, Google argues that

                                   8   Snapkeys’ fraud claim is superseded by CUTSA. Mot. at 12–13. Second, relying on the terms of

                                   9   the NDA, Google argues that Snapkeys fails to plausibly plead justifiable reliance, which is an

                                  10   element of fraud. Id. at 16–18. Because the Court agrees with Google’s first argument that

                                  11   Snapkeys’ fraud claim is superseded by CUTSA, the Court need not consider Google’s second

                                  12   argument.
Northern District of California
 United States District Court




                                  13          The Court first sets for the standard for CUTSA supersession and then considers whether

                                  14   Snapkeys’ fraud claim is superseded.

                                  15          1. CUTSA Supersession Standard
                                  16          “Under California law, CUTSA provides the exclusive civil remedy for conduct falling

                                  17   within its terms and supersedes other civil remedies based upon misappropriation of a trade secret.

                                  18   It therefore supersedes claims—including Section 17200 claims—based on the same nucleus of

                                  19   facts as trade secret misappropriation.” Waymo LLC v. Uber Tech., Inc., 256 F. Supp. 3d 1059,

                                  20   1062 (N.D. Cal. 2017) (citations omitted) (emphasis added); Cal. Civ. Code. § 3426.7. However,

                                  21   supersession does not affect “contractual remedies” and “civil remedies” “that are not based upon

                                  22   misappropriation of a trade secret.” Silvaco Data Sys. v. Intel Corp., 184 Cal. App. 4th 210, 233

                                  23   (2010), disapproved on other grounds by Kwikset Corp. v. Superior Court, 51 Cal. 4th 310

                                  24   (2011). “At the pleadings stage, the supersession analysis asks whether, stripped of facts

                                  25   supporting trade secret misappropriation, the remaining factual allegations can be reassembled to

                                  26   independently support other causes of action.” Waymo LLC, 256 F. Supp. 3d at 1062. Put another

                                  27   way, “[t]o survive preemption, [a plaintiff’s] claims must ‘allege wrongdoing that is materially

                                  28                                                    7
                                       Case No. 19-CV-02658-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART MOTION TO DISMISS
                                          Case 5:19-cv-02658-LHK Document 54 Filed 03/04/20 Page 8 of 18




                                   1   distinct from the wrongdoing alleged in a CUTSA claim.’” Prostar Wireless Grp., LLC v.

                                   2   Domino's Pizza, Inc., 360 F. Supp. 3d 994, 1006 (N.D. Cal. 2018) (quoting SunPower Corp. v.

                                   3   SolarCity Corp., No. 12-CV-00694-LHK, 2012 WL 6160472, at *9 (N.D. Cal. Dec. 11, 2012)).

                                   4           As this Court has recognized, suppression based on CUTSA is not strictly limited to

                                   5   “information [that] ultimately satisfie[s] the definition of trade secret.” SunPower, 2012 WL

                                   6   6160472, at *7. Instead, “[i]f the basis of the alleged property right is in essence that the

                                   7   information is ‘not . . . generally known to the public,’ . . . then the claim is sufficiently close to a

                                   8   trade secret claim” to trigger the “preclusive effect of CUTSA.” Id. at *5; see also Mattel, Inc. v.

                                   9   MGA Entm’t, Inc., 782 F. Supp. 2d 911, 985 (C.D. Cal. 2010) (“[C]UTSA supersedes common

                                  10   law claims based upon the misappropriation of information that does not meet the statutory

                                  11   definition of a trade secret.”).

                                  12           2. Application to Snapkeys’ Fraud Claim
Northern District of California
 United States District Court




                                  13           The Court finds that Snapkeys’ fraud claim is superseded by the CUTSA. Specifically, as

                                  14   set forth above, “[t]o survive preemption, [a claim] must ‘allege wrongdoing that is materially

                                  15   distinct from the wrongdoing alleged in a CUTSA claim.’” Prostar, 360 F. Supp. 3d at 1006

                                  16   (quoting SunPower, 2012 WL 6160472, at *9). The CUTSA explicitly defines trade secret

                                  17   misappropriation to include the use of “misrepresentation . . . to acquire knowledge of the trade

                                  18   secret.” Cal. Civ. Code § 3426.1(a), (b)(2)(A). Consequently, courts within this district have

                                  19   found fraud claims superseded by CUTSA where a defendant is alleged to have made

                                  20   misrepresentations to induce the plaintiff to offer not just confidential information, but even “labor

                                  21   and insight” that led to confidential information. See, e.g., Prostar, 360 F. Supp. 3d at 1007

                                  22   (dismissing claims of deceit and negligent misrepresentation as superseded); Peralta v. Cal.

                                  23   Franchise Tax Bd., 124 F. Supp. 3d 993, 1002 (N.D. Cal. 2015) (same as to claims of constructive

                                  24   fraud and fraudulent concealment).

                                  25           Snapkeys’ fraud claim requires: “(1) misrepresentation . . . ; (2) knowledge of falsity

                                  26   (scienter); (3) intent to defraud (i.e., to induce reliance); (4) justifiable reliance; and (5) resulting

                                  27   damage.” Prostar, 360 F. Supp. 3d at 1017 (quoting All. Mortg. Co. v. Rothwell, 10 Cal. 4th 1226,

                                  28                                                        8
                                       Case No. 19-CV-02658-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART MOTION TO DISMISS
                                          Case 5:19-cv-02658-LHK Document 54 Filed 03/04/20 Page 9 of 18




                                   1   1239 (1995) (internal quotation marks omitted)). Here, Snapkeys alleges that Google

                                   2   misrepresented that Google “would engage in an agreement and business relationship” with

                                   3   Snapkeys, even though “Google’s true intent was to . . . misappropriate Plaintiff’s technology into

                                   4   its own smartwatch keyboard, and/or provide that technology to Plaintiff’s competitors.” Id. ¶ 46.

                                   5          Snapkeys argues that its fraud claim is not superseded because the claim does not directly

                                   6   depend on “the existence of any trade secret.” See Opp’n at 13. For example, Snapkeys points to

                                   7   Google’s alleged misrepresentations, such as Google’s promise that Google “would provide

                                   8   Snapkeys an early access program agreement” and “would introduce Snapkeys to [Google’s]

                                   9   original equipment manufacturers.” Id. at 12 (quoting SAC ¶ 47). Providing no caselaw,

                                  10   Snapkeys argues that because Google’s purported representations “were fraudulent with or

                                  11   without any confidential information actually being exchanged,” the CUTSA does not apply. Id.

                                  12   However, contrary to Snapkeys’ position, the subject of the misrepresentations are of no moment
Northern District of California
 United States District Court




                                  13   to the CUTSA supersession analysis, which instead asks whether, “stripped of facts supporting

                                  14   trade secret misappropriation, the remaining factual allegations can be reassembled to

                                  15   independently support other causes of action.” Waymo LLC, 256 F. Supp. 3d at 1062.

                                  16          The Court finds that Snapkeys’ remaining allegations cannot independently support a fraud

                                  17   claim. Specifically, Snapkeys’ theory of fraud depends entirely on its allegations that Google had

                                  18   all along intended to mislead Snapkeys into divulging Snapkeys’ confidential information for

                                  19   Google’s own use. See SAC ¶¶ 46–48. These allegations are crucial for Snapkeys to establish

                                  20   Google’s “intent to defraud,” a necessary element for a fraud claim. See Prostar, 360 F. Supp. 3d

                                  21   at 1006. However, these allegations also constitute “facts supporting trade secret

                                  22   misappropriation.” See Waymo LLC, 256 F. Supp. 3d at 1062. In fact, Snapkeys’ fraud claim falls

                                  23   squarely into the statutory definition of trade secret misappropriation. See Cal. Civ. Code §

                                  24   3426.1(a), (b)(2)(A) (defining misappropriation to include the use of “misrepresentation . . . to

                                  25   acquire knowledge of the trade secret.”). Far from being “materially distinct” from a claim

                                  26   covered by the CUTSA, Snapkeys’ fraud claim is coterminous with conduct covered by the

                                  27   CUTSA.

                                  28                                                     9
                                       Case No. 19-CV-02658-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART MOTION TO DISMISS
                                         Case 5:19-cv-02658-LHK Document 54 Filed 03/04/20 Page 10 of 18




                                   1             As a result, the Court agrees with Google that Snapkeys’ fraud claim is superseded by the

                                   2   CUTSA. Moreover, the Court finds that amendment of this claim would be futile in light of the

                                   3   supersession, the Court DENIES Snapkeys’ leave to amend this claim. See Leadsinger, 512 F.3d

                                   4   at 532.

                                   5      B. Claim Three: Conversion
                                   6             In Snapkeys’ third claim, Snapkeys alleges that it incorporated its keyboard technology

                                   7   into two smartwatches (the “prototypes”), which were given to Google but which Google never

                                   8   returned. SAC ¶¶ 64–71. Google argues that dismissal of Snapkeys’ conversion claim is

                                   9   appropriate on two grounds. First, Google argues that Snapkeys’ conversion claim is superseded

                                  10   by CUTSA. Mot. at 13–14. Second, Google argues that Snapkeys fails to plausibly plead that it

                                  11   had a right to possession of the prototypes. Id. at 20. The Court will consider whether Snapkeys

                                  12   has stated a claim for conversion before considering whether the conversion claim is superseded
Northern District of California
 United States District Court




                                  13   by the CUTSA.

                                  14             First, the Court finds that Snapkeys has adequately pleaded the conversion claim. “Under

                                  15   California law, ‘[t]he elements of a conversion claim are (1) the plaintiff's ownership or right to

                                  16   possession of the property at the time of the conversion; (2) the defendant's conversion by a

                                  17   wrongful act or disposition of property rights; and (3) damages.’” Mission Produce, Inc. v.

                                  18   Organic All., Inc., No. 15-CV-01951-LHK, 2016 WL 1161988, at *8 (N.D. Cal. Mar. 24, 2016)

                                  19   (quoting Mindys Cosmetics, Inc. v. Dakar, 611 F.3d 590, 601 (9th Cir. 2010)). Google argues that

                                  20   Snapkeys fails to allege the first element: that Snapkeys had a right to possession of the prototypes

                                  21   at the time of the alleged conversion. Mot. at 20. Specifically, Google argues that Snapkeys

                                  22   “does not allege that it conditioned delivery upon future return,” and that the NDA did not require

                                  23   Google to return anything to Snapkeys. Id. However, Snapkeys clearly alleges that it allowed

                                  24   Google “possession with the permission of Snapkeys, but Snapkeys did not confer rights to the

                                  25   prototype unto Google.” SAC ¶ 67. Based on this allegation, and “constru[ing] the pleadings in

                                  26   the light most favorable” to Snapkeys, see Manzarek, 519 F.3d at 1031, the Court finds that

                                  27   Snapkeys has adequately alleged that it either owned or had a right to possession of the prototypes

                                  28                                                     10
                                       Case No. 19-CV-02658-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART MOTION TO DISMISS
                                         Case 5:19-cv-02658-LHK Document 54 Filed 03/04/20 Page 11 of 18




                                   1   at the time that Google allegedly converted the property, see Mission Produce, 2016 WL 1161988,

                                   2   at *8.

                                   3            Second, the Court holds that Snapkeys’ conversion claim is not superseded by the CUTSA

                                   4   because Snapkeys plausibly alleged that the prototypes had value independent from any trade

                                   5   secret. Courts consider whether the conversion claim is based upon “tangible, non-trade secret

                                   6   property” or “intangible” trade secrets or information. See UCAR Tech. (USA) Inc. v. Li, Case No.

                                   7   5:17-CV-01704-EJD, 2018 WL 2555429, at *4–5 (N.D. Cal. June 4, 2018). “A claim for

                                   8   conversion of tangible property such as documents, computer disks, or physical models survives

                                   9   preemption if the tangible property has value apart from the information the property embodies.”

                                  10   Id. at *5.

                                  11            “Snapkeys’ conversion claim is predicated on the fact that Defendant was entrusted with

                                  12   Snapkeys’ personal, tangible property,” which Snapkeys alleges Google either destroyed or
Northern District of California
 United States District Court




                                  13   misused. Opp’n at 14. Google argues that Snapkeys’ conversion claim is superseded because

                                  14   “Snapkeys does not contend that it is a smartwatch manufacturer [or] that the smartwatches in and

                                  15   of themselves created any value.” Mot. at 14. Contrary to Google’s argument, Snapkeys does

                                  16   allege that the smartwatch prototypes were valuable and had required a substantial financial

                                  17   investment to produce. See SAC ¶¶ 64–71. The Court agrees that Snapkeys’ allegations, along

                                  18   with all reasonable inferences in Snapkeys’ favor, are enough to distinguish the smartwatches at

                                  19   issue here from objects like computer disks, reports, or inventory lists, which Google cites as

                                  20   examples of tangible physical objects that have no substantial value independent from the

                                  21   information contained therein. See Mot. at 14 n.6; Henry Schein, Inc. v. Cook, Case No. 16-CV-

                                  22   03166-JST, 2017 U.S. Dist. LEXIS 29183, at *14 (N.D. Cal. March 1, 2017) (finding superseded

                                  23   conversion claim of “reports, inventory lists, [and] customer account lists”). Google’s argument

                                  24   that the smartwatches could not have had independent value to Snapkeys because Snapkeys does

                                  25   not manufacture smartwatches is nonsensical, and Google cites no cases to support this assertion.

                                  26   Indeed, courts do not typically require a plaintiff to be in the business of manufacturing its

                                  27   converted property before finding that it has independent value. See, e.g., Loop AI Labs, Inc. v.

                                  28                                                     11
                                       Case No. 19-CV-02658-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART MOTION TO DISMISS
                                         Case 5:19-cv-02658-LHK Document 54 Filed 03/04/20 Page 12 of 18




                                   1   Gatti, Case No. 15-CV-00798-HSG, 2015 WL 5158461, at *3 (N.D. Cal. Sept. 2, 2015) (finding,

                                   2   where plaintiff was not a computer manufacturer, that plaintiff could bring a claim for conversion

                                   3   of a computer because the computer had value independent of any information that it held).

                                   4   Because Snapkeys alleged “value apart from the information the property embodies,” the Court

                                   5   finds that Snapkeys’ conversion claim is not necessarily superseded by the CUTSA. See UCAR

                                   6   Tech., 2018 WL 2555429, at *5.

                                   7          However, the Court notes that the Second Amended Complaint at times conflates the value

                                   8   of the prototype smartwatches and the value of the underlying technology. See, e.g., SAC ¶ 65

                                   9   (“Snapkeys entrusted its first confidential smartwatch prototype with its iType technology to Mr.

                                  10   Wright at Google’s headquarters in California.”). As discussed above, Snapkeys’ conversion

                                  11   claim survives only insofar as Snapkeys seeks recovery for the value of its tangible physical

                                  12   property, rather than the value of the trade secrets or any other confidential information embedded
Northern District of California
 United States District Court




                                  13   in those prototypes. As a result, the Court DENIES Google’s motion to dismiss Snapkeys’

                                  14   conversion claim to the extent that it is premised on the value of the physical smartwatch

                                  15   prototypes.

                                  16      C. Claim Four: Unfair Competition
                                  17          In Snapkeys’ fourth claim, Snapkeys alleges that Google violated California’s unfair

                                  18   competition law (“UCL”), Cal. Bus. & Prof. Code § 172000, through its fraudulent

                                  19   misrepresentations and promises to Snapkeys, which Google allegedly made for the purpose of

                                  20   gaining insight into Snapkeys’ technology and delaying Snapkeys for competitive advantage.

                                  21   SAC ¶¶ 72–80.

                                  22          “California’s UCL provides a cause of action for business practices that are (1) unlawful,

                                  23   (2) unfair, or (3) fraudulent.” Backhaut v. Apple, Inc., 74 F. Supp. 3d 1033, 1050 (N.D. Cal. 2014)

                                  24   (citing Cal. Bus. & Prof. Code § 17200). Google asserts that this claim is superseded by CUTSA

                                  25   to the extent that it alleges claims under the “unlawful” prong. Mot. at 16–17. However,

                                  26   Snapkeys clarified that it is not asserting UCL claims under the “unlawful” prong. Opp’n at 23–

                                  27   25. As such, the Court need not consider Google’s argument that this claim is superseded by

                                  28                                                   12
                                       Case No. 19-CV-02658-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART MOTION TO DISMISS
                                         Case 5:19-cv-02658-LHK Document 54 Filed 03/04/20 Page 13 of 18




                                   1   CUTSA.

                                   2          Instead, Snapkeys alleges that Google is liable under the fraudulent and unfair prongs of

                                   3   the UCL. See Opp. at 23–25. Google responds that Snapkeys fails to state a claim as to each

                                   4   prong. Reply at 12–13. Google does not allege that Snapkeys’ claim under the fraudulent and

                                   5   unfair prongs are superseded by CUTSA. The Court considers each prong in turn.

                                   6          1. Fraudulent Conduct
                                   7          “The California Supreme Court has held that a business practice is ‘fraudulent’ in violation

                                   8   of the UCL if “members of the public are likely [to be] deceived by the practice.” Capella

                                   9   Photonics, Inc. v. Cisco Sys., Inc., 77 F. Supp. 3d 850, 865 (N.D. Cal. 2014) (quoting Committee

                                  10   on Children's Television v. Gen. Foods. Corp., 35 Cal.3d 197, 214 (1983), superseded by statute

                                  11   on other grounds as stated in Californians for Disability Rights v. Mervyn’s, LLC, 39 Cal. 4th 223

                                  12   (2006)). Snapkeys’ only allegation that Google deceived the public is that Google “created a
Northern District of California
 United States District Court




                                  13   misleading alert once a user enabled the Snapkeys iType keyboard on an Android Wear

                                  14   smartwatch.” SAC ¶ 77. Specifically, the alert “told Smartwatch users attempting to enable the

                                  15   Snapkeys keyboard, that [Snapkeys] could use the keyboard to collect all text that the user

                                  16   types including the user’s personal information, such as passwords and credit card information.”

                                  17   Id. Snapkeys alleges that the alert “did not appear when a Smartwatch user attempted to use

                                  18   Google’s default keyboard, a keyboard that was also capable of collecting the same consumer

                                  19   information.” Id. ¶ 78.

                                  20          Snapkeys does not identify what was “misleading” about this alert. In fact, Snapkeys’

                                  21   allegation that the Google default keyboard was “also capable of collecting the same user

                                  22   information” concedes that the alert was accurate with respect to Snapkeys’ keyboard. See id.

                                  23   (emphasis added). As such, the Court construes Snapkeys’ allegation to be a theory of fraudulent

                                  24   omission: specifically, that Google’s omission of the alert for Google’s default keyboard was

                                  25   misleading. “For an omission to be actionable under the UCL, ‘the omission must be contrary to a

                                  26   representation actually made by the defendant, or an omission of a fact the defendant was obliged

                                  27   to disclose.’” In re Yahoo! Inc. Customer Data Sec. Breach Litig., Case No. 16-MD-02752-LHK,

                                  28                                                   13
                                       Case No. 19-CV-02658-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART MOTION TO DISMISS
                                         Case 5:19-cv-02658-LHK Document 54 Filed 03/04/20 Page 14 of 18




                                   1   2017 WL 3727318, at *29 (N.D. Cal. Aug. 30, 2017) (quoting Daugherty v. Am. Honda Motor

                                   2   Co., 144 Cal. App. 4th 824, 835 (2006)). However, Snapkeys does not allege that the omission of

                                   3   the alert for Google’s default keyboard was contrary to any affirmative representation, nor does

                                   4   Snapkeys allege that Google was “obliged” by some duty to make the same alert as to Google’s

                                   5   default keyboard. See SAC ¶¶ 72–80.

                                   6          Accordingly, because Snapkeys fails to state a claim under the “fraudulent” prong of the

                                   7   UCL, the Court GRANTS Google’s motion to dismiss Snapkeys’ UCL claim as to the

                                   8   “fraudulent” prong. The Court GRANTS Snapkeys leave to amend its “fraudulent” prong UCL

                                   9   claim only to the extent that Snapkeys can identify how Google’s alert was misleading, and that

                                  10   any omission alleged to be fraudulent was “contrary to a representation actually made by the

                                  11   defendant, or an omission of a fact the defendant was obliged to disclose.’” In re Yahoo! Inc.

                                  12   Customer Data Sec. Breach Litig., 2017 WL 3727318, at *29.
Northern District of California
 United States District Court




                                  13          2. Unfair Conduct
                                  14          “In competitor cases, a business practice is ‘unfair’ only if it ‘threatens an incipient

                                  15   violation of an antitrust law, or violates the policy or spirit of one of those laws because its effects

                                  16   are comparable to or the same as a violation of the law, or otherwise significantly threatens or

                                  17   harms competition.’” Drum v. San Fernando Valley Bar Assn., 182 Cal. App. 4th 247, 254 (2010)

                                  18   (quoting Cel-Tech Commc’ns, Inc. v. L.A. Cellular Tel. Co., 20 Cal. 4th 163, 186 (1999)).

                                  19          Here, Snapkeys alleges that Google made a series of misrepresentations and promises for

                                  20   three reasons: to “1) obtain confidential information from Snapkeys; 2) buy Defendant and its

                                  21   third-party partner time to catch up with Plaintiff’s technology superiority; and 3) creating

                                  22   misleading alert messages when a consumer tried to enable the Snapkeys iType keyboard.” Opp’n

                                  23   at 15–16. The first of these allegations—that Google made misrepresentations to obtain

                                  24   confidential information from Snapkeys—is superseded by the CUTSA because it alleges

                                  25   wrongdoing that is not “materially distinct” from a claim of trade secret misappropriation.

                                  26   SunPower, 2012 WL 6160472, at *9; see supra Section III.B.

                                  27          As to Snapkeys’ remaining allegations, the Court finds that Snapkeys failed to state a claim

                                  28                                                      14
                                       Case No. 19-CV-02658-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART MOTION TO DISMISS
                                         Case 5:19-cv-02658-LHK Document 54 Filed 03/04/20 Page 15 of 18




                                   1   under the unfair prong of the UCL. The Ninth Circuit has affirmed dismissal of a UCL unfair

                                   2   prong claim based on conclusory allegations of competitive harm. See Levitt v. Yelp! Inc., 765

                                   3   F.3d 1123, 1136–37 (9th Cir. 2014). In Levitt, a number of businesses alleged that the defendant’s

                                   4   conduct “harms competition by favoring businesses that . . . purchase advertising [from the

                                   5   defendant] to the detriment of competing business that decline to purchase advertising.” Id. at

                                   6   1136. The Ninth Circuit characterized this as a “general allegation” that failed to allege that such

                                   7   conduct amounts to a “violation of antitrust laws ‘or otherwise significantly threatens or harms

                                   8   competition.’” Id. at 1137 (quoting Cel-Tech, 20 Cal. 4th at 187).

                                   9          So too here. Snapkeys’ claim is completely devoid of any allegation about how Google’s

                                  10   conduct harmed competition, e.g., in the smartwatch keyboard market. See SAC ¶¶ 72–80.

                                  11   Instead, Snapkeys only alleges that Google’s conduct harmed Snapkeys, while also explicitly

                                  12   stating that Google assisted Snapkeys’ competitors, “who possessed an inferior product.” See id.
Northern District of California
 United States District Court




                                  13   In Levitt, the Ninth Circuit held that the plaintiffs’ generalized allegations of “harm to

                                  14   competition” were too conclusory and thus insufficient to plead a UCL unfair prong claim. See

                                  15   765 F.3d at 1136–37. Snapkeys’ allegations are even weaker than that in Levitt because Snapkeys

                                  16   fails to allege any harm to competition but merely focuses on harm to itself, which is insufficient

                                  17   to state a claim under the “unfair” prong of the UCL. See Cel-Tech, 20 Cal. 4th at 186. Indeed,

                                  18   Snapkeys suggests that Google bolstered rather than harmed competition because Snapkeys

                                  19   alleges that Google assisted Snapkeys’ competitors to develop a better product to compete with

                                  20   Snapkeys. See SAC ¶¶ 72–80.

                                  21          Because Snapkeys fails to state a claim under the “unfair” prong of the UCL, the Court

                                  22   GRANTS Google’s motion to dismiss Snapkeys’ UCL claim as to the “unfair” prong. The Court

                                  23   GRANTS Snapkeys leave to amend its “unfair” prong UCL claim only to the extent that Snapkeys

                                  24   can plead facts showing that Google’s conduct “threatens an incipient violation of an antitrust law,

                                  25   or violates the policy or spirit of one of those laws because its effects are comparable to or the

                                  26   same as a violation of the law, or otherwise significantly threatens or harms competition.’” See

                                  27   Cel-Tech, 20 Cal. 4th at 186.

                                  28                                                     15
                                       Case No. 19-CV-02658-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART MOTION TO DISMISS
                                         Case 5:19-cv-02658-LHK Document 54 Filed 03/04/20 Page 16 of 18



                                           D. Claim Five: Breach of Implied Covenant of Good Faith and Fair Dealing
                                   1
                                               In Snapkeys’ fifth claim, Snapkeys alleges that Google breached an implied covenant of
                                   2
                                       good faith and fair dealing stemming from the parties’ NDA. SAC ¶¶ 81–89. Google argues that
                                   3
                                       dismissal of Snapkeys’ claim is appropriate on two grounds. First, Google argues that the claim is
                                   4
                                       impermissibly duplicative of its breach of contract claim. Mot. at 16 n.7; Reply at 11. Second,
                                   5
                                       Google argues that the claim contradicts explicit provisions in the NDA. Mot. at 19 n.8; Reply at
                                   6
                                       11. Because the Court agrees with Google’s first argument, that Snapkeys’ claim is duplicative of
                                   7
                                       its breach of contract claim, the Court need not address Google’s second argument.
                                   8
                                               Under California law, the elements of a cause of action for breach of the covenant of good
                                   9
                                       faith and fair dealing are: “(1) the parties entered into a contract; (2) the plaintiff fulfilled his
                                  10
                                       obligations under the contract; (3) any conditions precedent to the defendant’s performance
                                  11
                                       occurred; (4) the defendant unfairly interfered with the plaintiff's rights to receive the benefits of
                                  12
Northern District of California
 United States District Court




                                       the contract; and (5) the plaintiff was harmed by the defendant’s conduct.” Rosenfeld v.
                                  13
                                       JPMorgan Chase Bank, N.A., 732 F. Supp. 2d 952, 968 (N.D. Cal. 2010). “[A] plaintiff must
                                  14
                                       allege more than a mere contractual breach; he or she must allege ‘a failure or refusal to discharge
                                  15
                                       contractual responsibilities, prompted not by an honest mistake, bad judgment or negligence but
                                  16
                                       rather by a conscious and deliberate act, which unfairly frustrates the agreed common purposes
                                  17
                                       and disappoints the reasonable expectations of the other party thereby depriving that party of the
                                  18
                                       benefits of the agreement.” Id. (quoting Careau & Co. v. Security Pacific Business Credit, Inc.,
                                  19
                                       222 Cal. App. 3d 1371, 1395 (1990)). However, “[i]f the allegations do not go beyond the
                                  20
                                       statement of a mere contract breach and, relying on the same alleged acts, simply seek the same
                                  21
                                       damages or other relief already claimed in a companion contract cause of action, they may be
                                  22
                                       disregarded as superfluous as no additional claim is actually stated.” Careau & Co., 222 Cal.
                                  23
                                       App. 3d at 1395.
                                  24
                                               Here, the Court agrees with Google that Snapkeys fails to state a claim because it is
                                  25
                                       duplicative of Snapkeys’ breach of contract claim. See supra Section III.A. Snapkeys alleges that
                                  26
                                       Google “induced the disclosure of [Snapkeys’] confidential Smartwatch prototypes through bad
                                  27

                                  28                                                       16
                                       Case No. 19-CV-02658-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART MOTION TO DISMISS
                                         Case 5:19-cv-02658-LHK Document 54 Filed 03/04/20 Page 17 of 18




                                   1   faith and fraudulent means, and did so with the intent to misappropriate this confidential

                                   2   information, and provide this confidential information to third-party competitors.” Id. ¶ 88. In

                                   3   fact, Snapkeys repeatedly alleges throughout this claim that Snapkeys was induced into allowing

                                   4   Google to misappropriate Snapkeys’ technology. See, e.g., SAC ¶¶ 84, 85, 86, 88. This is the

                                   5   exact allegation at the heart of Snapkeys’ breach of contract claim. See SAC ¶¶ 35–44; supra

                                   6   Section III.A. Thus, Snapkeys’ allegations as to breach of the implied covenant of good faith and

                                   7   fair dealing “do not go beyond the statement of a mere contract breach, [and] simply seek[s] the

                                   8   same damages or other relief already claimed in a companion contract cause of action.” See

                                   9   Careau & Co., 222 Cal. App. 3d at 1395. Thus, this claim may be “disregarded as superfluous as

                                  10   no additional claim is actually stated.” Id.

                                  11             As a result, the Court GRANTS Google’s motion to dismiss Snapkeys’ claim of breach of

                                  12   the implied covenant of good faith and fair dealing. Moreover, because the Court finds that
Northern District of California
 United States District Court




                                  13   amendment of this claim would be futile in light of Snapkeys’ existing breach of contract claim,

                                  14   the Court DENIES Snapkeys’ leave to amend this claim. See Leadsinger, 512 F.3d at 532.

                                  15   IV.       CONCLUSION
                                  16             For the foregoing reasons, the Court rules as follows:

                                  17         •   Google’s motion to dismiss Snapkeys’ first claim for breach of the NDA is DENIED;

                                  18         •   Google’s motion to dismiss Snapkeys’ second claim for fraud is GRANTED without leave

                                  19             to amend. The Court thus dismisses this claim with prejudice;

                                  20         •   Google’s motion to dismiss Snapkeys’ third claim for conversion in DENIED;

                                  21         •   Google’s motion to dismiss Snapkeys’ fourth claim for unfair competition is GRANTED

                                  22             with leave to amend; and

                                  23         •   Google’s motion to dismiss Snapkeys’ fifth claim for breach of the implied covenant of

                                  24             good faith and fair dealing is GRANTED without leave to amend. The Court thus

                                  25             dismisses this claim with prejudice.

                                  26             Should Snapkeys choose to file an amended complaint to amend its UCL claim and delete

                                  27   the dismissed claims, Snapkeys must do so within 30 days of this Order. Snapkeys is directed to

                                  28                                                      17
                                       Case No. 19-CV-02658-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART MOTION TO DISMISS
                                         Case 5:19-cv-02658-LHK Document 54 Filed 03/04/20 Page 18 of 18




                                   1   file a redlined complaint as an attachment to its amended complaint. Leave to amend is restricted

                                   2   to the defects discussed in this Order and in Google’s motion to dismiss. Snapkeys may not add

                                   3   new parties or claims or amend other claims without obtaining prior express leave of the Court.

                                   4   IT IS SO ORDERED.

                                   5

                                   6   Dated: March 4, 2020

                                   7                                                  ______________________________________
                                                                                      LUCY H. KOH
                                   8                                                  United States District Judge
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28                                                   18
                                       Case No. 19-CV-02658-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART MOTION TO DISMISS
